DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 05/03/2021.

Response to Arguments
Applicant's arguments filed on 05/03/2021, with respect to patentability of claim 3 have been fully considered but they are not persuasive.
Applicant’s Argument: “Applicant also recognizes that Claim 3 includes allowable subject matter as this claim is not rejected based on any cited art”.
Examiner’s Response: As was indicated in the non-final office action mailed on 03/24/2021, Claim 3 is rejected on the ground of nonstatutory double patenting based on prior art Feygin et al (US 10,630,516 B2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-13, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10,630,516 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application: 16/842,019
U. S. Patent: US 10,630,516 B2
1.  An apparatus, comprising: 

a first mixer configured to perform a first mixing of an input signal with a digital carrier which frequency rotates the input signal such that one end of a target bandwidth in the input signal is aligned with a corresponding edge of a passband of a first bandpass filter;  


(b) the first bandpass filter configured to perform a first filtering on the first mixed input signal;
  
(c) a second mixer configured to perform a second mixing of the first filtered input signal with a digital carrier which frequency rotates the first filtered input signal such that the opposite end of the target bandwidth is aligned with a corresponding edge of a passband of a second bandpass filter;  

(d) the second bandpass filter configured to perform a second filtering on the second mixed input signal; and 

(e) a third mixer configured to perform a third mixing on the second filtered input signal which frequency rotates the second filtered input signal such that the target bandwidth returns to the target bandwidth in the input signal prior to the first mixing, 


wherein the target bandwidth comprises a target numerology, and 

wherein, when the target numerology is less than a minimum target numerology threshold for the passband of the first bandpass filter, further comprising repeating the steps performed by (a)-(e) starting with the step performed by (a) and using the minimum target numerology threshold as the passband for the first bandpass filter and the second bandpass filter.

1.  An method, comprising: 

performing a first mixing of an input signal with a digital carrier which frequency rotates the input signal such that one end of a target bandwidth in the input signal is aligned with a corresponding edge of a passband of a first bandpass filter;  


(b) performing, by the first bandpass filter, a first filtering on the first mixed input signal;
  
(c)  performing a second mixing of the first filtered input signal with a digital carrier which frequency rotates the first filtered input signal such that the opposite end of the target bandwidth is aligned with a corresponding edge of a passband of a second bandpass filter;  


(d) perform, by the second bandpass filter, a second filtering on the second mixed input signal; and 

(e) performing a third mixing on the second filtered input signal which frequency rotates the second filtered input signal such that the target bandwidth returns to the target bandwidth in the input signal prior to the first mixing. 



wherein the target bandwidth comprises a target numerology, and 

wherein, when the target numerology is less than a minimum target numerology threshold for the passband of the first bandpass filter, further comprising repeating the steps starting with step (a) and using the minimum target numerology threshold as the passband for the first bandpass filter and the second bandpass filter.

4.  The apparatus of claim 1, wherein the mixer is further configured to output the third mixed input signal as the target bandwidth.

2.  The method of claim 1, further comprising: outputting the third mixed input signal as the target bandwidth.

5.  The apparatus of claim 1, wherein the first mixer is further configured to perform the first mixing of the input signal to separate the target bandwidth from the input signal and reduce inter-carrier interference (ICI). 

6.  The apparatus of claim 1, wherein the second mixer is further configured to perform the second mixing of the first filtered input signal to separate the target bandwidth from the input signal and reduce ICI. 


3.  The method of claim 1, wherein performing the first mixing of an input signal and performing the second mixing of the first filtered input signal each separates the target bandwidth from the input signal and reduces inter-carrier interference (ICI). 

7.  The apparatus of claim 1, wherein the first mixer is further configured to receive the input signal from a telecommunications system using at least one of orthogonal frequency division multiplex (OFDM) symbols and non-OFDM symbols.

4.  The method of claim 1, wherein the input signal is from a telecommunications system using at least one of orthogonal frequency division multiplex (OFDM) symbols and non-OFDM symbols.

8.  The apparatus of claim 1, wherein the first mixer is further configured to receive the input signal from a 3rd Generation Partnership Project (3GPP) new radio (NR) telecommunications system. 

5.  The method of claim 1, wherein the input signal is from a 3rd Generation Partnership Project (3GPP) new radio (NR) telecommunications system. 
9.  The apparatus of claim 1, wherein the first mixer is further configured to receive the input signal having mixed numerologies, wherein the target bandwidth may be any one among the mixed numerologies.

10.  The apparatus of claim 1, wherein the first bandpass filter has a passband that is greater than or equal to a bandwidth of a largest target numerology bandwidth which may be received.

6.  The method of claim 1, wherein the input signal has mixed numerologies, the target bandwidth may be any one among the mixed numerologies, and 


the passband of the first bandpass filter is greater than or equal to a bandwidth of a largest target numerology bandwidth which may be received.

11.  The apparatus of claim 1, wherein the third mixer is further configured to remove a 1/2 subcarrier frequency offset. 

7.  The method of claim 1, wherein performing the third mixing further comprises: removing a 1/2 subcarrier frequency offset. 

12.  The apparatus of claim 1, wherein the first bandpass filter comprises a hard-wired fixed bandwidth filter. 

13.  The apparatus of claim 1, wherein the second bandpass filter comprises a hard-wired fixed bandwidth filter. 

8.  The method of claim 1, wherein the first bandpass filter and the second bandpass filter are hard-wired fixed bandwidth filters. 

15.  The apparatus of claim 1, further comprising a sampler configured to, before the first mixer performs the first mixing, sampling a received signal with mixed numerologies to output the sampled signal as the input signal for the first mixer to first mix. 
9.  The method of claim 1, further comprising, before performing the first mixing: sampling a received signal with mixed numerologies to output the sampled signal as the input signal for the first mixing. 

16.  The apparatus of claim 15, wherein the third mixer is further configured to output the third mixed input signal as the target numerology when the target numerology is greater than or equal to a minimum target numerology threshold for the passband of the second bandpass filter. 

10.  The method of claim 9, further comprising: outputting the third mixed input signal as the target numerology when the target numerology is greater than or equal to a minimum target numerology threshold for the passband of the second bandpass filter. 



20
Allowable Subject Matter
Claims 2, 14 and 17 are objected to as being dependent upon a rejected claim 1, but would be allowable if a terminal disclaimer is filed to overcome the nonstatutory double patenting rejection of claim 1.
Claim 18 is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIHONG YU/Primary Examiner, Art Unit 2631